10/20/2020


                                           DA 18-0246
                                                                                              Case Number: DA 18-0246

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2020 MT 263



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

ZANE AARON TENOLD,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Twenty-First Judicial District,
                        In and For the County of Ravalli, Cause No. DC 17-153
                        Honorable Jeffrey H. Langton, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Chad Wright, Appellate Defender, Lisa S. Korchinski, Assistant Appellate
                        Defender, Helena, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                        Attorney General, Helena, Montana

                        William E. Fulbright, Ravalli County Attorney, Thorin Geist, Deputy
                        County Attorney, Hamilton, Montana



                                                    Submitted on Briefs: September 2, 2020

                                                                Decided: October 20, 2020


Filed:

                                  Vir-641.-if
                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Zane Tenold appeals a December 19, 2019 Twenty-First Judicial District Court

order denying his motion to exclude evidence obtained during a traffic stop and dismiss

charges against him. We affirm.

¶2     We address the following issue on appeal:

       Whether an officer has a lawful right of access to reach into a vehicle and seize
       plainly visible contraband observed by the officer during a lawful traffic stop.

                  FACTUAL AND PROCEDURAL BACKGROUND

¶3     On the evening of July 25, 2017, Ravalli County Sheriff’s Deputy Gordy Jessop

(Jessop) saw Defendant Zane Tenold (Tenold) driving his truck on Pine Hollow Road,

straddling the centerline. Jessop stopped Tenold, who acknowledged driving along the

center of the road to lessen the chance of hitting a deer. Jessop asked Tenold for his driver’s

license and registration. As Tenold retrieved his paperwork from the sun visor, a small

plastic bag fell onto his lap. Jessop, who was resting his elbow on Tenold’s vehicle door,

stated “Hey, you just dropped some meth right there, dude” and reached in through the

window to seize the bag, engaging in a momentary tug of war with Tenold. After being

read his Miranda rights, Tenold admitted to recently purchasing and using

methamphetamine and, at Jessop’s direction, produced a methamphetamine bong from the

vehicle.   The residue in the bag subsequently tested “presumptively positive” for

methamphetamine.

¶4     Tenold was charged with criminal possession of dangerous drugs under

§ 45-9-102(1), MCA, and criminal possession of drug paraphernalia under § 45-10-103,

                                              2
MCA. Tenold moved to exclude all evidence obtained during the stop and dismiss charges,

arguing that the warrantless seizure of the bag was unlawful. After briefing, the District

Court denied the motion to suppress, concluding that the seizure was lawful under the plain

view doctrine. Tenold pled guilty, preserving his right to appeal the denial, and was

sentenced to five years in Department of Corrections custody, none suspended. This appeal

followed.

                                 STANDARD OF REVIEW

¶5       We review the grant or denial of a motion to suppress to determine whether the

district court’s findings of fact are clearly erroneous and whether the district court correctly

interpreted and applied the law to those facts. State v. Wagner, 2013 MT 159, ¶ 9, 370

Mont. 381, 303 P.3d 285 (citation omitted).

                                         DISCUSSION

¶6       Issue: Whether an officer has a lawful right of access to reach into a vehicle and
         seize plainly visible contraband observed by the officer during a lawful traffic stop.

¶7       The Fourth Amendment of the United States Constitution and Article II, § 11, of the

Montana Constitution protect individuals from unreasonable searches and seizures by law

enforcement.      The “plain view” doctrine allows for the warrantless seizure1 of

incriminating evidence where the item is in the plain view of a lawfully present officer, its



     1
     Because an object that is already plainly visible from a lawful vantage point does not need to
be searched for and generally implicates no privacy interest, the plain view doctrine is better
understood as addressing seizures affecting an individual’s possessory interest in an item than as
an exception to the search warrant requirement impinging on privacy interests. See State v. Lewis,
2007 MT 295, ¶¶ 23-25, 340 Mont. 10, 171 P.3d 731 (citations omitted); State v. Loh, 275 Mont.
460, 468, 914 P.2d 592, 597 (1996) (citing Horton v. California, 496 U.S.133, 134, 110 S. Ct.
2301, 2306 (1990)).
                                                3
incriminating nature is immediately apparent, and the officer has a “lawful right of access”

to the object itself. Loh, 275 Mont. at 469-70, 914 P.2d at 597-98 (citing Horton, 496

U.S. at 136-37, 110 S. Ct. at 2308). Tenold concedes that Jessop was lawfully present next

to Tenold’s truck while conducting a traffic stop. In addition, we will not disturb the lower

court’s factual finding that Jessop was able to plainly view the plastic bag which fell into

Tenold’s lap and immediately discern its incriminating nature, as evidenced by his

comment that Tenold had “dropped some meth . . . .” The issue on this appeal is whether

Jessop had a “lawful right of access” to the bag allowing him to extend his arm slightly

through the vehicle window to retrieve the bag from within Tenold’s truck.

¶8     Caselaw is clear that the plain view doctrine would not have permitted Jessop,

without a warrant or exigent circumstances, to reach through an open window of Tenold’s

residence to retrieve plainly visible contraband. United States v. Naugle, 997 F.2d 819,

823 (10th Cir. 1993) (concluding that “officers cannot use the plain view doctrine to justify

a warrantless seizure” of an object seen “through the window of a house, or . . . via aerial

photography or long-range surveillance,” because “to do so would require a warrantless

entry upon private premises”); see also United States v. Perry, 95 F. App’x. 598, 602-03

(5th Cir. 2004) (holding that plain view doctrine “does not justify a warrantless seizure”

on private premises “because persons still retain an expectation of privacy, which requires

a warrant for legal entry”); United States v. Paige, 136 F.3d 1012, 1024 (5th Cir. 1998);

G & G Jewelry, Inc. v. Oakland, 989 F.2d 1093, 1101 (9th Cir. 1993) (“[E]ven though

contraband plainly can be seen and identified from outside the premises, a warrantless entry



                                             4
into those premises to seize the contraband would not be justified absent exigent

circumstances.”).

¶9    Though the plain view doctrine does not enable warrantless seizures of items within

a home, the United States Supreme Court has indicated, however, that seizure of plainly

viewed contraband within a vehicle is permissible under the Fourth Amendment. Texas v.

Brown, 460 U.S. 730, 741, 103 S. Ct. 1535, 1542 n. 6 (1983) (“While seizure of the balloon

required a warrantless, physical intrusion into Brown’s automobile, this was proper,

assuming that the remaining requirements of the plain-view doctrine were satisfied.”

(citation omitted)); see also United States v. Weatherspoon, 82 F.3d 697, 699 (6th Cir.

1996) (citing Horton, 496 U.S. at 130, 110 S. Ct. at 2304) (finding warrantless seizure of

a gun seen in plain view extending out from under a vehicle seat permissible).

¶10   An officer’s ability to seize plainly visible contraband from a vehicle, as opposed to

a dwelling, appears to arise from the plain view doctrine’s interface with the Carroll

doctrine’s automobile exception to the search warrant requirement. Under the Fourth

Amendment, the automobile exception allows for the warrantless search of a vehicle when

officers have probable cause to believe it contains evidence of a crime. United States v.

Ross, 456 U.S. 798, 799-800, 102 S. Ct. 2157, 2160 (1982) (citing Carroll v. United States,

267 U.S. 132, 45 S. Ct. 280 (1925)). Jurisdictions that have examined the issue have noted

that the sight of plainly viewed contraband can give rise to the probable cause with which

to search the vehicle under the automobile exception to the Fourth Amendment, “thus

provid[ing] officers with a lawful right of access to the car sufficient to satisfy the

plain-view” doctrine. United States v. Galaviz, 645 F.3d 347, 357 (6th Cir. 2011) (finding

                                            5
no violation where officers seized an illegal gun plainly visible within a vehicle during a

traffic stop); see also Commonwealth v. Liddie, 21 A.3d 229, 236 (Pa. Super. Ct. 2011)

(holding warrantless seizure permissible because observation of contraband within vehicle

“created probable cause to believe that a crime had been committed and that evidence

pertaining to the crime was present” within the vehicle). In essence, when the sight of

plainly visible contraband gives rise to probable cause with which to search a vehicle under

the Fourth Amendment, the officer thereby gains a “lawful right of access” to the interior

of the vehicle and may then seize the item pursuant to the plain view doctrine.

¶11    In State v. Elison, this Court largely abandoned the automobile exception to search

warrants under the Montana Constitution. State v. Elison, 2000 MT 288, ¶ 54, 302 Mont.

228, 14 P.3d 456 (“[W]e conclude that, despite any language to the contrary in our previous

decisions, there is no ‘automobile exception’ to the search warrant requirement under the

Montana Constitution.”).    However, the Elison Court specifically reserved a limited

number of instances in which warrantless searches of vehicles would remain permissible,

one of which was plain view. Elison, ¶ 54 (“[A] warrantless search of an automobile

requires the existence of probable cause as well as a generally applicable exception to the

warrant requirement such as a plain view search, a search incident to arrest, or exigent

circumstances.”); see also State v. Logan, 2002 MT 206, ¶ 14, 311 Mont. 239, 53 P.3d

1285 (citing Elison, ¶ 54) . Thus, despite the Court’s general repudiation of the automobile

exception, we find the particular facts in this case—a lawfully present officer with very

obvious methamphetamine contraband literally dropping out of the air within inches of the

officer’s arm and fully visible to the officer—to constitute one of the limited instances

                                             6
envisioned by Elison. As such, to the extent to which Jessop extended his arm slightly into

the vehicle, he had a right of access under the particular facts of this case.

                                      CONCLUSION

¶12    Because Jessop was lawfully present next to Tenold’s truck during a traffic stop,

could plainly see readily apparent contraband fall onto Tenold’s lap, and had a lawful right

of access to that contraband, Jessop’s warrantless seizure of the bag was not

unconstitutional. The District Court did not err in denying Tenold’s motion to suppress

and dismiss.

¶13    Affirmed.


                                                   /S/ MIKE McGRATH


We Concur:

/S/ INGRID GUSTAFSON
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ JIM RICE




                                               7